Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 2-7 in the reply filed on 12/14/21 is acknowledged.
Claim(s) 1 is/are allowable. The restriction requirement as set forth in the Office action mailed on 10/15/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/21 is withdrawn.  Claim(s) 8-15 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (when presented, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	CAMERA OPTICAL LENS INCLUDING SEVEN LENSES OF +--+-+- OR +-+-++- REFRACTIVE POWERS.

(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael Wiersch on 12/14/21. 
The application has been amended as follows:

	1. (currently amended) A camera optical lens, sequentially comprising, from an object side to an image side: 
a first lens having a positive refractive power;
a second lens having a negative refractive power;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens having a positive refractive power; and
a seventh lens having a negative refractive power,
wherein the camera optical lens satisfies following conditions: 
−0.49≤f1/f2≤−0.25; 
3.00≤f1/(f6+f7)≤4.50; 
2.00≤d4/d6≤10.00; and 
−4.32≤(R11+R12)/(R11−R12)≤−0.84, 
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
f6 denotes a focal length of the sixth lens;
f7 denotes a focal length of the seventh lens;
	d4 denotes an on-axis distance from an image side surface of the second lens to an object side surface of the third lens;

	R11 denotes a curvature radius of the object side surface of the sixth lens; and
	R12 denotes a curvature radius of the image side surface of the sixth lens,
	wherein an F number of the camera optical lens is smaller than or equal to 1.65.
	
	18. (canceled).

	19. (currently amended) The camera optical lens as described in claim 1[[8]], wherein the F number of the camera optical lens is smaller than or equal to 1.62.

Allowable Subject Matter
Claim(s) 1-17 and 19 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Park (US 20210109320, of record). 

    PNG
    media_image1.png
    858
    546
    media_image1.png
    Greyscale

Park teaches a camera optical lens (Fig. 7, Tables 7&11, +-+--+-), sequentially comprising, from an object side to an image side:
a first lens having a positive refractive power;
a second lens having a negative refractive power;
a third lens;
a fourth lens;
a fifth lens;
a sixth lens having a positive refractive power; and
a seventh lens having a negative refractive power,
wherein the camera optical lens satisfies following conditions:
-0.49≤f1/f2≤-0.25 (-4.6721/10.759);
3.00≤f1/(f6+f7)≤4.50 (4.6721/1.0544=4.43); 
2.00≤d4/d6≤ 10.00 (0.399/0.166); and
(-8.05/4.35),
where
f1 denotes a focal length of the first lens;
f2 denotes a focal length of the second lens;
f6 denotes a focal length of the sixth lens;
f7 denotes a focal length of the seventh lens;
d4 denotes an on-axis distance from an image side surface of the second lens to an object side surface of the third lens; 
d6 denotes an on-axis distance from an image side surface of the third lens to an object side surface of the fourth lens;
R11 denotes a curvature radius of the object side surface of the sixth lens; and
R12 denotes a curvature radius of the image side surface of the sixth lens.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera optical lens including “an F number of the camera optical lens is smaller than or equal to 1.65”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234